                Case 2:21-mj-00571-DUTY Document 4 Filed 02/03/21 Page 1 of 1 Page ID #:28
 Submit this form by e-mail to:

 CrimIntakeCourtDocs-LACa~cacd.uscourts.gov For Los Angeles criminal duty.                                             U.S. DISTRICT COURT
 CrimIntakeCourtDocs-SA(a~cacd.uscourts.gov For Santa Ana criminal duty.

 CrimIntakeCourtDocs-RSC~cacd.uscourts.~ov For Riverside criminal duty.                                               FEB - 3 2~N
                                                UNITED STATES DISTRICT COURT                                 CEN~L DISTRICT OF CALIFORNIA
                                                                                                             BY                   DEPUTY
                                              CENTRAL DISTRICT OF CALIFORNIA

                                                                             CASE NUMBER:                                       `'~   I
 UNITED STATES OF AMERICA
                                                            PLAINTIFF                 9        ~         U
                     V.
     ~ ~5~~
                          Y   ~~ ~
                              ~~
                                           `~~
                                                     i~
                                                                                     REPORT COMMENCING CRIMINAL
                                                                                                         ACTION
 USMS#                                                    DEFENDANT

TO: CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1• The defendant was arrested in this district on ~t;~~                                      ~'
                                                                                      at      ,-~ ~AM ❑ PM
    or
     The defendant was arrested in the               ~~`'''District of                         on                at            ❑ AM ~ PM

 2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
     any other preliminary proceeding:            ~ Yes         [~•To

 3. Defendant is in U.S. Marshals Service lock-up (in this court building):                        ~es         ❑ No

4. Charges under which defendant has been booked:

          ~ ~ ~~~                      ~~ c~-~~~ ~~ ~~~ sl
5. Offense charged is a:           ~elony            ❑Minor Offense                 ❑Petty Offense            ❑Other Misdemeanor

6. Interpreter Required: ry~'~o              0 Yes          Language:
                           ~~~

7• Year of Birth:

8. Defendant has retained counsel:                ~No
        Yes       Name:                                                              Phone Number:

9• Name of Pretrial Services Officer notified:                     ~'1C~       ~,     ~'v~

10. Remarks (if any):

11. Name: ~~ `,`~" ~~~S~`~~                                         (please print)

12. Office Phone Number: ~~~~, ~ ~7                                                        13. Agency:       '- f~ V

14. Signature:                                                                             15. Date:     2/ ~ ~Z
CR-64(09/20)                                      x~ruxi                       C;1Z1M1NAL ACTION
